                   Case 7:14-cr-00009-HL-TQL Document 111 Filed 09/16/21 Page 1 of 5


 AO 245D       Judgment in a Criminal Case for Revocations
(Rev. 12/19)   Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                             Middle District of Georgia
         UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                    v.                                                    (For Revocation of Probation or Supervised Release)


                 MICHAEL B ENOCH                                          Case No. 7:14-CR-00009-HL-TQL(1)
                                                                          USM No. 97346-020
                                                                          John Gee Edwards
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
☒ admitted guilt to violation of condition(s)                1, 2                         of the term of supervision.

☐ was found in violation of condition(s)                                              after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number                         Nature of Violation                                                      Violation Ended
                                         Failure to Notify the Probation Office of any Change in                  08/08/2019
1                                        Residence
                                         Failure to Participate in an Approved Mental Health Treatment
2                                        Program                                                                  09/13/2019


       The defendant is sentenced as provided in pages 2 through              5       . The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
☐ The defendant has not violated condition(s)                                          and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.            0564                                        September 15, 2021
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth: 1985
                                                                                                   s/ Hugh Lawson
City and State of Defendant’s Residence:                                                            Signature of Judge
Unknown                                                                                         HUGH LAWSON
                                                                                               U.S. District Judge
                                                                                                 Name and Title of Judge

                                                                                                       9/16/2021
                                                                                                           Date
                    Case 7:14-cr-00009-HL-TQL Document 111 Filed 09/16/21 Page 2 of 5



AO 245D       Judgment in a Criminal Case for Revocations
Rev. 12/19)   Sheet 2— Imprisonment

                                                                                                     Judgment — Page   2       of   5
 DEFENDANT: MICHAEL B ENOCH
 CASE NUMBER: 7:14-CR-00009-HL-TQL(1)

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
 term of 9 months.



      ☐           The court makes the following recommendations to the Bureau of Prisons:




      ☒           The defendant is remanded to the custody of the United States Marshal.

      ☐           The defendant shall surrender to the United States Marshal for this district:

              ☐        at                            ☐      a.m.   ☐     p.m.      on                                      .

              ☐        as notified by the United States Marshal.

      ☐           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              ☐        before 2 p.m. on                                    .

              ☐        as notified by the United States Marshal.

              ☐        as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                                    with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL

                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
                         Case 7:14-cr-00009-HL-TQL Document 111 Filed 09/16/21 Page 3 of 5

 AO 245D      Judgment in a Criminal Case for Revocations
 (Rev. 12/19) Sheet 3 — Supervised Release
                                                                                                        Judgment—Page     3      of    5
  DEFENDANT:                    MICHAEL B ENOCH
  CASE NUMBER:                  7:14-CR-00009-HL-TQL(1)

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 12 months.




                                                    MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ☐ The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
 4.   ☐      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5. ☒        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
             as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
                         Case 7:14-cr-00009-HL-TQL Document 111 Filed 09/16/21 Page 4 of 5

 AO 245D      Judgment in a Criminal Case for Revocations
 (Rev. 12/19) Sheet 3A — Supervised Release
                                                                                                     Judgment—Page       4     of        5
  DEFENDANT:                    MICHAEL B ENOCH
  CASE NUMBER:                  7:14-CR-00009-HL-TQL(1)



                                         STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court
or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

 Defendant’s Signature                                                                             Date
 USPO Officer’s Signature                                                                          Date
                        Case 7:14-cr-00009-HL-TQL Document 111 Filed 09/16/21 Page 5 of 5


 AO 245D        Judgment in a Criminal Case for Revocations
 (Rev. 12/19)   Sheet 3D — Supervised Release
                                                                                    Judgment—Page   5     of      5
  DEFENDANT:                    MICHAEL B ENOCH
  CASE NUMBER:                  7:14-CR-00009-HL-TQL(1)

                                             SPECIAL CONDITIONS OF SUPERVISION


       You shall participate in a program of drug and alcohol testing and treatment. The U.S. Probation Office shall
administratively supervise your participation in the program by approving the program, administering the testing, and
supervising the treatment. You shall contribute to the costs of such treatment not to exceed an amount determined
reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services", and shall cooperate in securing
any applicable third-party payment, such as insurance or Medicaid.

        You shall participate in a mental health treatment program and comply with the treatment regimen of your
mental health provider. The U.S. Probation Office shall administratively supervise your participation in the program
by approving the program and monitoring your participation in the program. You shall contribute to the costs of such
treatment not to exceed an amount determined reasonable by the court approved "U.S. Probation Office's Sliding Scale
for Services", and shall cooperate in securing any applicable third-party payment, such as insurance or Medicaid.

        You are prohibited from possessing or using alcoholic beverages while enrolled in treatment such as mental
health, sex offender or substance abuse treatment.

       You shall submit your person, property, house, residence, vehicle, papers, computers (as defined by 18 U.S.C. §
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. The
Defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.
